                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

UNITED STATES OF AMERICA
ex rel. JENNIFER SILVA
and JESSICA ROBERTSON,

             Plaintiffs,

v.                               Case No. 8:15-cv-444-T-33TGW


VICI MARKETING, LLC,
et al.,

             Defendants.
                                 /

                              ORDER

     This matter comes before the Court upon consideration of

non-parties Belcher Pharmaceuticals, LLC and Mihir Taneja’s

Petitions to Set Aside the Civil Investigative Demand (Doc.

## 140, 141), both filed on February 21, 2020. The United

States has responded in opposition (Doc. # 145), and the

Petitions are ripe for review. For the reasons that follow,

the Petitions are denied.

Discussion

     The False Claims Act (FCA) permits the United States to

issue Civil Investigative Demands (CIDs) to obtain documents,

answers to interrogatories, or testimony to facilitate a

false claims investigation. Specifically,



                                1
     [w]henever the Attorney General, or a designee (for
     purposes of this section), has reason to believe
     that any person may be in possession, custody, or
     control of any documentary material or information
     relevant to a false claims law investigation, the
     Attorney General, or a designee, may, before
     commencing a civil proceeding under [S]ection
     3730(a) or other false claims law, or making an
     election under [S]ection 3730(b), issue in writing
     and cause to be served upon such person, a civil
     investigative demand . . . .
31 U.S.C. § 3733(a)(1) (emphasis added).

     Thus, the United States may not issue CIDs to someone in

order to support an FCA case that it has already filed or in

which it has already made its intervention decision. See Avco

Corp. v. U.S. Dep’t of Justice, 884 F.2d 621, 623 (D.C. Cir.

1989)(“Both parties concede — and it is evident to anyone

reading the statute — that the Attorney General may not employ

the power granted by this section after he has commenced a

false claims action.”); see also United States v. Kernan

Hosp., No. CIV.A. RDB-11-2961, 2012 WL 5879133, at *1 (D. Md.

Nov. 20, 2012)(setting aside a CID because the United States

had already filed an FCA lawsuit against the entity that had

been dismissed without prejudice and the United States was

attempting to use the CID to obtain further information to

file a second lawsuit).

     Belcher and Taneja argue that the CIDs issued to them

are improper because they relate only to this pending FCA


                              2
case in which the United States has already intervened. (Doc.

# 140 at 3-4; Doc. # 141 at 3-4). According to them, the

United States “cannot argue it is now conducting a separate

and distinct investigation and be allowed to issue the CID.”

(Doc. # 140 at 4; Doc. # 141 at 4).

     But the United States represents that it is using the

CIDs as investigative tools to determine whether it wishes to

bring a separate FCA action against Taneja — not to extend

its investigative efforts in this pending FCA case. (Doc. #

145 at 5-6). Although the United States is investigating

Taneja’s involvement in the same scheme or schemes involved

in this case, the United States is doing so in anticipation

of filing a separate action against Taneja. Importantly,

Belcher and Taneja have presented no case law holding that

the United States may not issue a CID to a person it is

investigating because the government is also litigating a

related FCA case against different entities.

     Thus, the Court agrees with the United States that

“intervening against one or more parties named in a qui tam

[case] does not divest the United States of authority to issue

a CID to a non-party it is investigating.” (Id. at 5). Nor

does the stay of this pending FCA action preclude the United

States from continuing its investigation into Taneja and


                              3
Belcher to determine whether to bring a separate action

against them.

       Finally, the Court determines that the CIDs, which are

administrative subpoenas, should not be quashed. See United

States v. Markwood, 48 F.3d 969, 975 (6th Cir. 1995)(“[W]e do

not agree with Markwood’s suggestion that a false claims CID

cannot be enforced like other administrative subpoenas.”);

see also United States v. Hines, No. 8:18-mc-83-T-36CPT, 2019

WL   4491313,     at     *3    (M.D.   Fla.   Aug.       14,   2019)(“CIDs     are

considered a type of administrative subpoena.”), adopted by,

No. 8:18-mc-83-T-36CPT, 2019 WL 4479314 (M.D. Fla. Sept. 18,

2019).

       “It is well-settled that the role of a district court in

a proceeding to enforce an administrative subpoena is sharply

limited;       inquiry    is     appropriate    only       into      whether   the

evidence sought is material and relevant to a lawful purpose

of the agency.” E.E.O.C. v. Kloster Cruise Ltd., 939 F.2d

920,     922    (11th     Cir.    1991).      “As    a     general     rule,    an

administrative subpoena should be enforced ‘if the inquiry is

within the authority of the agency, the demand is not too

indefinite,       and     the     information       sought      is     reasonably

relevant.’” United States v. Fla. Azalea Specialists, 19 F.3d

620, 623 (11th Cir. 1994)(citation omitted). Here, the CIDs


                                        4
seek information and documents reasonably relevant to the

United States’ pending FCA investigation. The CIDs are not

unduly burdensome in their scope because they seek only

information and documents from a two-year period that are

related to the scheme the government is investigating.

     In short, the Court will not set aside the CIDs.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Non-parties   Belcher    Pharmaceuticals,      LLC    and   Mihir

Taneja’s   Petitions   to   Set   Aside   the   Civil   Investigative

Demand (Doc. ## 140, 141) are DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

6th day of April, 2020.




                                  5
